Case 20-65889-pmb       Doc 33    Filed 11/20/20 Entered 11/20/20 12:59:56             Desc Main
                                  Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: November 20, 2020
                                                     ________________________________
                                                                 Paul Baisier
                                                         U.S. Bankruptcy Court Judge

 _______________________________________________________________
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                          )           CHAPTER 7
                                                )
ANGELA M. MORGAN                                )           CASE NO. 20-65889-PMB
                                                )
                                                )
    DEBTOR.                                     )
___________________________________             )


            ORDER FOR CASE TO REMAIN OPEN FOR LIMITED PURPOSE

         This matter arises on the United States Trustee’s Motion for Additional Time To
Complete Investigation filed November 12, 2020 in the above-referenced matter (Docket No.
32). Good cause appears for granting the relief requested. Accordingly, it is hereby


         ORDERED that this case will remain open for the limited purpose of allowing the
 United States Trustee the opportunity to investigate and seek relief against one or more
 persons who provided bankruptcy assistance to the debtor; and it is further


         ORDERED that this case will remain open through and including December 31, 2020,
 and such further time as may be needed to resolve any motion or complaint filed by the United
 States Trustee and for such additional time as may be requested in a status report filed by the


                                                1
Case 20-65889-pmb        Doc 33    Filed 11/20/20 Entered 11/20/20 12:59:56             Desc Main
                                   Document     Page 2 of 2



 United States Trustee and approved by the Court.



                                      [END OF DOCUMENT]

Prepared and Presented by:

/s/ Shawna Staton
Shawna Staton, Trial Attorney
Attorney for the United States Trustee
Georgia Bar No.: 640220
United States Department of Justice
Office of the United States Trustee
362 Richard Russell Building
Atlanta, Georgia 30303
(404) 331-4437
shawna.p.staton@usdoj.gov


                                      DISTRIBUTION LIST
Angela M. Morgan
51 Church Road
Stockbridge, GA 30281

Howard Jay Kent
The Kent Law Firm
Suite 600
3355 Lenox Road, NE
Atlanta, GA 30326

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Shawna Staton
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

The Clerk shall also serve a copy of this Order on all persons listed on the mailing matrix.




                                                 2
